Citation Nr: 1512776	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to October 1952 and from August 1954 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that denied the benefits sought on appeal.

The Veteran testified in April 2014 in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The claim was previously remanded in May 2014 October 2014.  Unfortunately, the requested development was not properly complied with and additional development is needed as to the issue of service connection for bilateral hearing loss disability.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current tinnitus disability that is related to service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the Veteran's claim for service connection for tinnitus is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks service connection for tinnitus.  The service treatment records are negative for complaints or treatments related to tinnitus or ringing in the ears.  

At a VA examination in January 2011, the examiner, upon review of the claim file and an examination of the Veteran, opined that tinnitus is less likely than not related to service.  Noise exposure in service was acknowledged.  The examiner noted that hearing tests done on separation showed the Veteran did not have hearing damage while in service, and there was no significant threshold shift.  Based on the electronic hearing testing conducted in service, he concluded that the hearing loss and tinnitus are less likely than not due to service.  This opinion is inadequate.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service).

A new medical opinion was obtained in June 2014 from the same medical examiner who conducted the January 2011 VA examination.  The examiner once again relied on the finding of normal hearing while in service as the basis for his negative nexus opinion.  He acknowledged noise exposure in service, but noted that the threshold shifts were normal and that there was no corroborated noise injury in service, before opining that hearing loss and tinnitus are not due to service.  The Board finds that the examiner is once again relied on the normal hearing in service as the basis of his opinion, and consequently, the opinion is inadequate.

A new examination and opinion were conducted in December 2014.  The examiner acknowledged and conceded noise exposure in service, and noted the Veteran's reports of tinnitus since service.  He provided an opinion stating that based on electronic hearing testing conducted during service and at discharge, the Veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in service.  He went on to state that if onset of tinnitus began during service as reported by the Veteran, its cause is more likely as not from some other injury, illness, or unknown etiology occurring during active service and not from noise exposure or acoustic trauma.  Other causes for hearing loss include ototoxic medications, presbycusis (age-related hearing loss), physical head injury or TBI, among others.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.  The Veteran has a current diagnosis of tinnitus as provided by multiple VA examinations.  Moreover, the Veteran is competent to report symptoms such as ringing in his ears and the Board finds his reports credible.  Therefore, the first element of medical evidence of a current disability is accordingly met. 

The question to be decided in the present appeal is whether such tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus.  However, having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current tinnitus disability that is related to service. 

In support of this conclusion, the Board notes that the most recent VA examiner of December 2014 acknowledged the Veteran's reports of tinnitus since service and his noise exposure in service.  While he appears to provide an overall negative etiology opinion by stating that the Veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in service, he later states that if the Veteran's tinnitus is due to service it is not due to noise exposure.  The Board finds that the examiner did not conclusively rule out the possibility that the Veteran's tinnitus is related to service.  It appears that the examiner was merely stating that it was not due to noise exposure in service.  Therefore, the Board will read the opinion in the light most favorable to the Veteran and finds that the opinion supports the claim.

Furthermore, the Board has placed little probative weight on the etiology opinions provided by the VA examiner in January 2011 and June 2014 as these opinions were deemed inadequate.  

As a result, the Board is left with the Veteran's competent and credible contentions of tinnitus in service and since, and the December 2014 VA opinion.  Therefore, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current tinnitus disability that was caused by his service.

Additionally, a remand for a new VA examination as to this issue is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for tinnitus is granted.


REMAND

The Board seeks service connection for a bilateral hearing loss disability.  Unfortunately, after a review of the claim file, the Board finds that a new opinion is needed prior to deciding the Veteran's claim.  

In the remand of May 2014, the Board found that the VA medical opinion of January 2011 was inadequate as the only reasoning provided for a negative nexus opinion was the normal hearing at separation. The RO was requested to obtain a new opinion which would provide a rationale beyond just a normal hearing in service, which would consider the Veteran's in- and post-service noise exposure history. 

In the October 2014 remand, the Board found the medical opinion was of June 2014 from the same medical examiner who conducted the January 2011 VA examination to be inadequate.  The examiner once again relied on the finding of normal hearing while in service as the basis for his negative nexus opinion.  Indeed, while the examiner acknowledged that there were threshold shifts in the hearing exams in service, he stated these were normal.  He acknowledged noise exposure in service, but finding that the threshold shifts were normal and that there was no corroborated noise injury in service, he opined that hearing loss was not due to service.  Again, it appeared that the examiner was still relying on the normal hearing in service as the basis of his opinion, and a new opinion was requested.

A new opinion form a different VA examiner was obtained in December 2014.  Unfortunately, this opinion is also inadequate.  The examiner opined that hearing loss disability is not due to service.  In so finding, stated that based on electronic hearing testing conducted during service and at discharge it is my opinion the Veteran's hearing loss is less likely as not caused by or a result of noise exposure while in service.  He went on to state that the fact that there was no diagnosis of, or treatment for, hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.  However, the Veteran's subjective report is rebutted by the objective evidence of record.  The objective evidence of record (i.e. no significant threshold shift beyond typical variability while in service) clearly and convincingly shows the Veteran did not have hearing injury while in service.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Significantly, the VA examiner has not provided an alternative etiology for the Veteran's hearing loss disability.  While he concedes noise exposure in service, he notes no other type of noise exposure post-service.  Further, while he states that the shifts in service were a natural progression, he does not explain whether that progression continued after service and led to the current hearing loss disability.  The Board notes that the requested opinion was as to whether the current hearing loss disability is due to noise exposure in service.  The examiner seems to have focused on determining if there was a noise injury in service and differentiates this from noise exposure.  He, however, does not answer the question asked as to whether the hearing loss disability is related to noise exposure, not injury, in service.  Further, as the Board has awarded service connection for tinnitus, an opinion should be ascertained to determine whether the Veteran's hearing loss is secondary to his now service-connected tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AMC/RO should schedule the Veteran for a new VA examination to determine the nature and etiology of the bilateral hearing loss disability.  The examiner should be a different examiner from the one who conducted the January 2011 examination and who provided the June 2014 opinion, and the December 2014 examiner. 

After an examination of the Veteran and an interview of the Veteran where his entire noise exposure history is obtained, both in- and post-service, the examiner should provide an opinion as to:

(a)  Whether the bilateral hearing loss disability is at least as likely as not (i.e. 50 percent or greater probability) due to noise exposure in service or whether such an etiology is unlikely. 

(b)  Whether the bilateral hearing loss disability is at least as likely as not (i.e. 50 percent or greater probability) due to or aggravated by the Veteran's service-connected tinnitus.

The examiner should be informed that normal hearing at separation from active service, alone, is not an adequate basis for a negative nexus opinion.  The examiner should discuss the Veteran's history of noise exposure bot in- and post- service in the rationale provided.  If the examiner finds that the hearing loss disability is not due to noise exposure in service, the examiner should identify the likely etiology of the hearing loss disability.

The examiner should be given access to the Veteran's electronic claim file and it must be stated in the report that a review of the file was conducted.  A complete rationale for any opinion rendered must be provided.  The examiner should also be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.
 
2.  After completion of all of the above, the AMC/RO will re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


